JUDGE PAYNTER
delivered the opihton oe the court.
The questions here involved are: (1) Is the act known as the “Parole Law” still in force? If so, is it to be executed by the Board of Penitentiary Commissioners or by the Commissioners of the Sinking Fund? (2) Is it constitutional?
Until 1898 the control and management of the penitentiaries of the State was vested in the Commissioners of the Sinking Fund; the Governor, Auditor, Treasurer, Secretary of State, and Attorney General ex officio constituting the commissioners. By the act of May 2, 1888, upon specified conditions, the commissioners of the sinking fund were authorized to allow persons confined in the penitentiaries, except those who were convicted of certain offenses, to go on parole outside of the buildings and the inclosure of the penitentiaries, free from the custody and control of the warden, but to remain in the legal custody and control of the commissioners, subject at any time to be taken back and confined in the penitentiary. Full power to enforce rules and regulations for retaking and reimprisoning any convict upon parole existed. To retake such prisoner, the written order of the commissioners, when signed hy the Governor and attested by the Secretary of State, constituted a sufficient warrant to authorize sheriffs and other officers to arrest such convict and deliver him to the custody of the warden. The expense of rearrest was to be paid by the State Treasurer when *822the commissioners certified it for payment to the Auditor of Public Accounts. The act provided a penalty against the warden or any other officer in the State who failed to execute and obey the orders of the commissioners made or issued under the act.
It is contended that this law is no longer in force, because it has been repealed by the act wliich became a law in 1898, entitled “An act to create a Board of Penitentiary Commissioners and regulate the penal institutions of this Commonwealth.”
It is true that under that act the management and control of the penitentiaries was taken from the commissioners of the sinking fund, and placed in the hands of the Board of Penitentiary Commissioners, but there is nothing in the act which makes any reference whatever to the parole law. That subject is not referred to in any way in the act. Repeals by implication are not favored.
We are of the opinion that the parole law has not been repealed.
It is contended, however, that, because the control and management of the penitentiaries was placed in the hands of the Board of Penitentiary Commissioners, the power to execute the law is vested in them. We do not think this is true, in the first place, because no express authority was conferred upon them, and, in the second place, the act provides for the reimprisonment of parole convicts. By the terms of the act, they can only be arrested and imprisoned upon the order of the Commissioners of the Sinking Fund, when signed by the Governor and attested by the Secretary of State. As the act denounces a penalty only for disobeying the orders of the Commissioners of the Sinking Fund, it would follow that no penalty could be imposed on any officer for disobeying the orders of the pen*823itentiary commissioners. The Legislature might have been perfectly willing to vest the power to parole prisoners in the Commissioners of the Sinking Fund, of which body the Governor was a member, but it might not have been willing to enact a law conferring such authority upon the Board of Penitentiary Commissioners. If the present commissioners were permitted to exercise this power, the Governor would not be associated with them in determining what convicts should have the benefit of the law.
We are of the opinion that the Board of Penitentiary Commissioners have no power to parole a prisoner under the law, and that that power is vested in the Commissioners of the Sinking Fund. Section 77 of the Constitution, in reference to the power of the Governor, reads: “He shall have power to remit fines and forfeitures, commute sentences, grant reprieves and pardons.”
If paroling a prisoner is not a pardon of the prisoner, or commutation of the sentence, then the power vested in the Governor is not attempted to be interfered with. “A ‘pardon’ is an act of grace, proceeding from the power intrusted with the execution of the laws, which exempts the individual on whom it is bestowed from the punishment the law inflicts for a crime he has committed.” United States v. Wilson, 7 Pet., 150. “A full and absolute pardon releases the offender from the entire punishment prescribed for his offense, and from all the disabilities consequent on his conviction.” Com. v. Bush, 2 Duv., 264. A pardon discharges the individual designated from'all or some specified penal consequence of his crime. It may be full or partial, absolute or conditional. Bouvier Law Diet, title, Pardon; 1 Bishop’s Crim. Law (6th Ed.) section 914. It can not *824be said to be a pardon because the prisoner remains subject to the control of the Commissioners of the Sinking Fund, and is subject to ' be rearrested, and, when rearrested, is compelled to remain in the penitentiary without getting any credit for the time between the parole and redelivery to the warden. He is not exempt from the entire punishment which the law inflicts. The Governor could at any time pardon him, and thus place it beyond the power of the Commissioners of the Sinking Fund to re-imprison him. It is not a commutation of the sentence, because it is not a change of the punishment of a person who has been condemned into- a less severe one. If a man is sentenced to the penitentiary for twenty years and the Governor-reduces the time to ten, if a party is sentenced to hang and the Governor changes the penalty to confinement in the penitentiary for life, or if a man was condemned to serve in the penitentiary for a given period and the Governor would say he should serve in the county jail for a shorter term, then we would understand in each case that there had been a commutation of the sentence. Whilst, in the case of a paroled prisoner, he enjoys hi^s liberty outside of the walls of the penitentiary, yet he remains under the sentence to which he has been condemned, and may be reimprisoned, at any time, as we have heretofore said. So, strictly speaking, it can not be said there has been a change of punishment to a less severe one. The parole- law is not an interference with the judicial functions of the court, but is the exercise of the power of discipline which the State possesses, to be exercised through the legislative department of the government. The Legislature declares what shall constitute offenses, and prescribes the punishment, and the power to regulate the- penal institutions of the State is there vested. . It is *825said the act is invalid by reason of section 253 of the Constitution, which reads as follows: “Persons convicted of felony and sentenced to confinement in the penitentiary shall be confined at labor within the walls of the penitentiary; and the General Assembly shall not have power to authorize employment of convicts elsewhere, except upon the public works of the Commonwealth of Kentucky, or when, during pestilence or in case of the destruction of the prison buildings, they can not be confined in the penitentiary.” The purpose of the enactment of that section of the Constitution was to prevent the working of convicts by the State outside of the prison walls. That was the evil intended to be remedied by the prohibition contained in the section. It was not intended to prohibit the Legislature from enacting a law like the one under consideration, because, at the time of the adoption of the Constitution, such a^ law was in force, and the Constitutional Convention certainly would have, in express terms, declared the Legislature should not have power to enact such a law if it regarded it unwise to do so.
The judgment is affirmed.